Case 4:19-cv-00344-WTM-CLR Document 16 Filed 01/15/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
SHALONDA ROUNTREE,
Plaintiff,
CASE NO. CV419-344

We

CHATHAM AREA TRANSIT
AUTHORITY,

Defendant.

wee was as as es aes eae ee el

 

ORDER

Before the Court is the parties’ Stipulation of Dismissal
With Prejudice. (Doc. 15.) Pursuant to Federal Rule of Civil
Procedure 41(a) (1) (A) (ii), a plaintiff may dismiss an action
by filing “a stipulation of dismissal signed by all parties who
have appeared.” Accordingly, the parties’ request (Doc. 15) is
GRANTED and this action is DISMISSED WITH PREJUDICE. The Clerk
of Court is DIRECTED to close this case.}

SO ORDERED this JOP ics of January 2021.

AR eG

WILLIAM T. MOORE, By
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

1 Additionally, the parties’ original Stipulation of Dismissal
with Prejudice (Doc. 14) is DISMISSED AS MOOT.
